3. Lisbon strategy (vote)
- Before the vote on Amendment 12
(DE) Mr President, I would like to suggest a change to Amendment 12 which, naturally, does not replace the amendment but inserts an additional formulation in the second sentence. This additional formulation is worded:
'or through collective agreements in accordance with national traditions'. This comes after 'generally binding arrangements', and before 'that enable full-time workers to make a decent living from their earnings.'
(DE) An amendment suggesting this supplementary formulation is designed to take into account conditions in Scandinavia and has been agreed with the co-rapporteurs and the groups who are also requesting it.
(The oral amendment was accepted.)